                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                    :
     Plaintiff                               :
                                             :      No. 1:18-cv-00586
       v.                                    :
                                             :      (Judge Kane)
NEIL P. SUNDAY,                              :
      Defendant                              :

                                            ORDER

       AND NOW, on this 27th day of June 2019, default having been entered against

Defendant Neil P. Sunday (“Defendant”), and upon consideration of Plaintiff the United States

of America (“Plaintiff”)’s motion for default judgment (Doc. No. 12) and the supporting

documents filed therewith, IT IS ORDERED THAT:

       1. Plaintiff’s motion for default judgment (Doc. No. 12) is GRANTED;

       2. Judgment is entered in favor of Plaintiff, on behalf of its agency, the Department of
          Education, and against Defendant in the amount of $66,393.31. The judgment is to
          accrue interest at the current legal rate, compounded annually until paid in full; and

       3. The Clerk is directed to CLOSE the above-captioned action.


                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
